PER CURIAM:
The claimant brought this action for damage to her vehicle which occurred when her vehicle struck a rock on a road maintained by the respondent in Hampshire County. The Court is of the opinion to deny the claim as stated more fully below.
The incident giving rise to this claim occurred on January 10, 2001, at approximately 3:00 to 4:00 p.m. The claimant was driving a 1997 Oldsmobile westbound on Springfield Grade Road just west of Capon Bridge. Although it had rained earlier in the day, at the time of the incident it was clear and sunny. Claimant testified that she was traveling up a hill when suddenly the car in front of her swerved to avoid a rock. Claimant did not see the rock in time to avoid striking it with her vehicle. Claimant testified that she could not see the rock because “the sun was shining in my eyes and it was wet, the road, it had rained, and the road was dark just about the color of the rock.” The underbody of claimant’s vehicle was damaged. She submitted into evidence a repair estimate in the amount of $910.94. Claimant has collision insurance coverage and she paid a deductible of $100.00 for which she is seeking an award.
It is well established that the State is neither an insurer nor a guarantor of the safety of motorists upon its roads and highways. Adkins v. Simms, 46 S.E.2d 81 (W.Va. 1947). In order for the Court to find the respondent liable for road defects of this sort, the claimant must prove by a preponderance of the evidence that the respondent had actual or constructive notice of the road defect in question. Pritt v. Dept. of Highways, 16 Ct. Cl. 8 (1985). The claimant failed to produce sufficient evidence at the hearing to establish that the respondent had prior notice of this rock in the road or that respondent was negligent in any manner whatsoever with regard to this incident.
In accordance with the facts as stated herein above, the Court is of the opinion *12to and does deny this claim.
Claim disallowed.